Cowin, J.
(dissenting). In concluding that the sheriff has statutory authority to conduct the GPS program, the court acknowledges that the release program at issue here must be authorized by the Legislature. Once that acknowledgment has been made, the court’s position becomes untenable because applicable statutes provide no such authorization. Contrary to the view of the court, these statutes are not merely silent on the subject; they expressly forbid the release that took place in this case.
An administrative agency “has only the powers and duties expressly conferred upon it by statute and such as are reasonably necessary to carry out its mission.” Morey v. Martha’s Vineyard Comm’n, 409 Mass. 813, 818 (1991). It does not have the inherent authority to issue regulations, promulgate rules, or, as in the instant case, create policies and procedures that conflict with or exceed the authority of the enabling statutes. See Massachusetts Hosp. Ass’n v. Department of Med. Sec., 412 Mass. *271340, 342 (1992). An agency regulation or policy “that is contrary to the plain language of the statute and its underlying purpose may be rejected by the courts.” Smith v. Commissioner of Transitional Assistance, 431 Mass. 638, 646 (2000).
Here, Donohue was sentenced to two and one-half years in the Billerica house of correction, eighteen months to be served, with the balance suspended for four years, pursuant to G. L. c. 90, § 24, see ante at 259 n.6. Thus being sentenced, Dono-hue became a “committed offender” as defined in G. L. c. 125, § 1 (c), which states that a “committed offender” is “a person convicted of a crime and committed, under sentence, to a correctional facility.” A “correctional facility” is defined by statute as “any building, enclosure, space or structure used for the custody, control and rehabilitation of committed offenders and of such other persons as may be placed in custody therein in accordance with law.” G. L. c. 125, § 1 (d). The sheriff may release committed offenders from correctional facilities under limited circumstances set forth expressly in G. L. c. 127, §§ 48, 49, and 86F, the statutory scheme governing work and education release.1,2 No language in these provisions (or any others) permits the release program as presently implemented.
There is language, however, that expressly forbids such a program. In approving the GPS program, the court simply ignores language in G. L. c. 127, §§ 48 and 49, that is unfavorable to its position. Section 48, while authorizing the Commissioner of Correction and administrators of county correctional facilities to make available to committed offenders “education, training and employment programs” outside their facilities, states that such programs shall be “subject to the restrictions set forth in [§§ 49 and 86 F].” G. L. c. 127, § 48. Section 49 states:
“The commissioner or such administrator shall make *272and promulgate rules and regulations regarding programs established under [§ 48] outside correctional facilities. Such rules and regulations shall include provisions for reasonable periods of confinement to particular correctional facilities before a committed offender may be permitted to participate in such programs and provisions for feeding, housing and supervising participants in such programs in such manner as will be calculated to maintain morale and prevent the introduction of contraband to the facility.”
The key language here is that “before” a committed offender is allowed to participate in any program outside of a correctional facility, the commissioner must arrange for “reasonable periods of confinement to particular correctional facilities.” That is, one precondition for participation in any outside program is that housing must be prepared for the participating inmates in “particular correctional facilities” during their involvement in that program. It follows that housing outside of “correctional facilities” is not authorized.3 This interpretation is reinforced by language referring to housing the inmate “in such manner as ... to . . . prevent the introduction of contraband to the facility.” If the inmate could live at home, there would be no need for a requirement that he be housed in a manner to prevent him from bringing contraband into the institution.
That the Legislature contemplated the continued confinement of inmates in facilities despite their participation in outside programs is supported by two more provisions found in §§ 48 and 49. First, § 49 states:
“If any inmate who participates in any program outside a correctional facility . . . leaves his place of employ*273ment, or having been ordered by the commissioner or such administrator to return to the correctional facility, neglects or refuses to do so, said inmate shall be held to have escaped [from prison] . . . .” G. L. c. 127, § 49.
This provision addresses only two sites, the correctional facility and the place of employment, from which an inmate in an outside program may escape. No mention is made of another place, such as an inmate’s house, where the inmate may be located for a sufficiently lengthy period of time and from which he might attempt to escape. Read in the context of the first quoted provision, the escape clause further supports the interpretation that the Legislature did not intend inmates in outside programs to be released into their own homes for the duration of their sentences. Last, §§48 and 49 apply to both county jails, as is the case here, and State prisons. It is highly unlikely that the Legislature would have intended the release of significant numbers of convicted criminals, including those serving time in State prison, into the community without so much as a mention of it in a detailed and comprehensive statutory framework.
Instead, the statutes contemplate that an inmate taking part in an education, training, or employment program outside a correctional facility will continue to be housed in a facility while participating in the program. Donohue’s personal residence is not a “facility.”4 See Commonwealth v. Morasse, 446 Mass. 113, 120 (2006) (“Being restricted to one’s home is not the equivalent of being incarcerated”). The GPS program, by releasing a committed offender into his own home, thus exceeds the sheriff’s authority under governing law.
It is clear that the practice of releasing inmates to home confinement has been adopted at least in part as a device to alleviate overcrowding in correctional facilities.5 I recognize that Massachusetts faces a persistent condition of overcrowding of *274its places of confinement. Solution of the problem invites various possible, albeit unattractive, remedies. The government can raise and expend funds to expand facility space, with the accompanying political strain of deciding in whose localities such expanded facilities shall be located. Alternatively, we could reduce certain sentences, thereby confining some convicted individuals for shorter periods of time. We could decriminalize certain offenses, thus removing those who commit these offenses from the incarcerated population altogether. There may well be other strategies, but I am certain that there are none that will be noncontroversial.
In our system of government, policy decisions of this nature are assigned to the Legislature. That body may act on its own or in response to initiatives of the executive branch. When the Legislature fails to act, it may be tempting for judges or executive officials to redress the vacuum and make the policy decisions themselves. This only creates further evasion of responsibility and public confusion regarding the roles of the different branches of the government.
Today, the court acknowledges that the release in question cannot lawfully take place without statutory authorization. Because the court, as well as the relevant executive branch officials, apparently believe that such release is in the public interest, they locate in the applicable statutes authorization that simply is not present. Indeed, for the reasons I have stated, the statutes fairly read forbid inmate release. It is not for us as judges to approve or disapprove of policy decisions; our function, within constitutional limits, is to apply the statutes as written. Accordingly, I respectfully dissent.

 Committed offenders may also be released into the community pursuant to G. L. c. 127, § 90A, which governs furloughs and temporary releases, and which is not at issue in this case.


 “Community release” is defined in general by 103 Code Mass. Regs. § 902.01 (1999) as the “[rjelease into the community of an inmate in order to participate in work release, educational/vocational release, or furlough program in accordance with the general laws and regulations governing such programs.” Any community release program would thus be governed by G. L. c. 127, §§ 48, 49, 86F, and 90A.


 The use of the word “before” is intended to mean that this is a condition that must be fulfilled before an inmate may participate in a program, i.e., the commissioner or administrator must arrange for the inmate’s continued incarceration before the inmate can be sent to a program. In contrast, the court’s argument that “before” does not impose a condition, but only means that the inmate must be incarcerated for some time before he is eligible for a program, see ante at 266 n.16, makes no sense. That interpretation would only repeat what the statute provides at the beginning of § 49, i.e., that the commissioner or administrator may permit an inmate “who has served such a portion of his sentence . . . that he would be eligible for parole within eighteen months” to participate in outside programs. G. L. c. 127, § 49.


 A “[facility” is defined as a “place, a building (or part thereof), a set of buildings (to include the staff and services), that is used for the lawful custody or treatment of individuals. A facility may be owned or operated by public or private agencies.” 103 Code Mass. Regs. § 902.01.


 See ante at 259 n.5, where the court states the view of the Secretary of Public Safety that “the discontinuation of electronic monitoring programs could be devastating to overcrowding problems and to societal reentry efforts.”